Citation Nr: 1430964	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 2004 to September 2008.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the VA Regional Office (RO) in Phoenix, Arizona.

The appellant testified at a May 2012 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of those proceedings is associated with the record.  

In addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  A review of VBMS reveals that it contains no documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

A Veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Under the relevant regulations, claimants are barred from receipt of VA compensation benefits if his or her discharge or release from service is considered to have been issued under dishonorable conditions. This is the case if the discharge or release occurs following one of a number of offenses, to include acceptance of undesirable discharge in lieu of trial by general court-martial, offenses involving moral turpitude, and willful and persistent misconduct.  38 C.F.R. § 3.12(d).

However, if it is established that, at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, that person was insane, such person shall not be precluded from benefits under laws administered based on the period of service from which such person was separated.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his courts-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).

In the December 2009 decision on appeal, the AOJ determined that the appellant's period of service from June 2004 to September 2008 is dishonorable for VA purposes and is a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d)(4).  However, he was entitled to healthcare benefits under Chapter 17, 38 U.S.C. and 38 C.F.R. § 3.360(a) for any disability determined to be service-connected for such period of service.  In support of such decision, the AOJ noted that the service department verified that the appellant was discharged "Under Other than Honorable" conditions due to misconduct.  Furthermore, the appellant's service record indicated six instances of unauthorized absences in March 2006, August 2006, and July 2008; one instance of wrongful use of a controlled substance in March 2008; and one instance of failure to obey an order in July 2008.

The record subsequently shows that he was awarded service connection for treatment purposes only under 38 U.S.C. Chapter 17 for status post left orbital fracture, status post left forearm fracture with open reduction internal fixation, status post left knee injury with deep laceration, and posttraumatic stress disorder (PTSD) as a result of his combat service from January 2007 to November 2007, to include a motor vehicle accident in November 2007.

At the appellant's May 2012 Board hearing, he argued that his discharge from service should be considered honorable as a result of mitigating circumstances.  See May 2012 Hearing, at p. 2.  Essentially, he maintains that he took certain narcotic medications for injuries sustained in the November 2007 motor vehicle accident, which made it difficult for him to wake up on time in order to comply with check-in orders, and that he took cocaine to stay awake in order to timely arrive for check-in.   See id. at pp. 5, 7-8.  Consequently, the appellant requests that the late check-ins not be deemed willful and persistent misconduct because they were not willful and not due to conscious error.  See id. at p. 6.    

The record demonstrates that the Veteran has been diagnosed with PTSD as a result of his combat service from January 2007 to November 2007.  Additionally, on November 16, 2007, the appellant sustained injuries to his left forearm, left knee, and head, including a concussion and left orbital fracture, as a result of a non-combat motor vehicle accident.  He was hospitalized for several weeks and underwent surgery on November 21, 2007; November 27, 2007; November 28, 2008; December 1, 2007; and January 15, 2008.  In addition, the appellant underwent a traumatic brain injury (TBI) screen which indicated that he lost consciousness for 31 to 60 minutes, experienced post-traumatic amnesia, and resulted in a diagnosis of mild TBI asymptomatic.  See November 18, 2007 TBI Assessment.  A note to the TBI assessment indicates that positive CT findings should have resulted in a diagnosis of moderate, not mild, TBI and that neuroimaging revealed bone of fragment penetrating the dura mater of the brain.  


The Board finds that a remand is necessary to obtain a VA opinion so as to determine whether the appellant would be deemed "insane," under VA regulations, at any time the alleged offenses occurred as a result of his combat-incurred PTSD during the period from January 2007 to November 2007, or his non-combat, in-service motor vehicle accident on November 16, 2007, until his separation.  In this regard, it appears that, prior to January 2007, the appellant had five instances of unauthorized absences; however, all subsequent infractions, to include an additional instance of unauthorized absence, one instance of wrongful use of a controlled substance, and one instance of failure to obey an order occurred after his combat service and motor vehicle accident.  

Additionally, remand is also needed to obtain a complete copy of the appellant's entire service personnel records.  Although the AOJ obtained a portion of the appellant's service personnel records in October 2009, these relate only to the facts and circumstances of discharge.  VA is obligated to obtain the complete service personnel file, as the records are relevant to the appellant's claim.  See 38 C.F.R. § 3.159(c)(2).  Accordingly, the Board finds that remand is necessary to obtain the appellant's complete service personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the appellant's complete service personnel file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After the foregoing development has been completed to the extent possible, arrange to have the appellant's claims file forwarded to a VA psychologist or psychiatrist for review.

The examiner should be asked to review the record and offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the appellant was "insane" at the time he committed the offenses leading to his discharge after his combat service from January 2007 to November 2007 and motor vehicle accident in November 2007.  In so doing, the examiner should discuss the medical significance, if any, of the appellant's TBI diagnosis and the medications he was taking at the time on his ability to fulfill his duties and comply with orders.  Additionally, the examiner should consider the appellant's statements that his medications interfered with his ability to obey with check-in orders and his reasons for taking cocaine.

In offering his or her opinion, the examiner should consider and apply VA's definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."   

The examiner is advised that, prior to January 2007, the appellant had five instances of unauthorized absences; however, all subsequent infractions, to include an additional instance of unauthorized absence, one instance of wrongful use of a controlled substance, and one instance of failure to obey an order occurred after his combat service and motor vehicle accident.  

The need for an examination and/or a telephonic interview of the appellant is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the appellant and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

